DG teamshare




The Teamshare Plan is designed to encourage high performance and reward employee
contributions to the Company’s success.




YOUR 2010 TEAMSHARE PLAN

Provided the Company’s fiscal 2010 adjusted EBITDA and ROIC results are above
threshold, you will be eligible to receive a Teamshare bonus.  The adjusted
EBITDA and ROIC portions of Teamshare are weighted 90% and 10%, respectively.




Unless required by contract, no officer is eligible to receive a bonus if that
officer receives an “unsatisfactory” overall performance rating, and payment of
any bonus is in the Compensation Committee’s discretion if the officer receives
a “needs improvement” overall performance rating.




Please refer to the 2nd page for program guidelines and individual eligibility
requirements.




Payout

Levels*

Company Financial Measures

Your Bonus Opportunity

Adjusted EBITDA
(in millions)

Adjusted ROIC

Threshold

$__________

$__________

___%

Target

$__________

$__________

___%

200% of Target

$__________

$__________

___%

Above 200% of Target

$__________

$__________

___%

*Payout for financial performance between “payout levels” and up to 200% will be
prorated accordingly.  Above 200%, individual payouts will increase on a pro
rata basis by up to 11.38% of target for every 1% increase in adjusted EBITDA
and adjusted ROIC, allocated 90% to adjusted EBITDA and 10% to adjusted ROIC.
 No individual bonus may exceed $5 million.




EBITDA and ROIC

EBITDA is Earnings Before Interest, Taxes, Depreciation, and Amortization and is
a financial indicator used to evaluate a Company’s performance.  It is a
reflection of a Company’s underlying cash earnings without the effects of
previous expenditures (depreciation), financing decisions (interest) and
non-cash accounting adjustments (amortization) and taxes.

Our Compensation Committee may adjust the EBITDA calculation for certain
factors.   




ROIC is Return On Invested Capital and is a financial indicator used to
determine how well the Company generates earnings from its investments.  The
Compensation Committee may also adjust the ROIC calculation for certain factors.





Plan information is proprietary and confidential.  Employees are reminded that
they may not disclose Plan information relating to the Company’s financial goals
or performance.




--------------------------------------------------------------------------------

TEAMSHARE GUIDELINES




ELIGIBILITY

To receive an incentive payment, an employee must meet each of the following
criteria:




1.

Be an active regular, full-time or part-time Store Support Center or DC employee
during fiscal 2010.

2.

Be employed with Dollar General through the end of the bonus period and on the
date of bonus payout.*

*Unless otherwise required by state law.

Estates will be eligible for bonus payment if the employee's death occurs on or
after the end of the fiscal year.

3.

Must have received a year-end performance rating of “Good” or better.  Employees
rated “Needs Improvement” are eligible at the discretion of the Compensation
Committee.  Employees rated “Unsatisfactory” are ineligible.  




BONUS PRORATION

Bonuses are prorated based on the number of months an employee is actively
employed in an eligible position during the fiscal year.  An employee must be
hired/rehired and be actively employed on or before the 15th of the month to
receive credit for the month.




 

Example:

Jane Doe was hired on June 20

The 15th of the month has passed; Jane will not receive credit for June

Jane will receive credit for July– January & will receive a prorated bonus for 7
months

 




Employees on leave are eligible for a pro-rated payment based on the number of
months (to be calculated in a manner determined by the company) worked in an
eligible position during the fiscal year provided employment has not been
terminated before the end of the bonus period and the date of bonus payment,
unless otherwise required by law.




POSTION AND SALARY CHANGES

Employees who work in positions with different bonus levels during the fiscal
year and/or experience a change in salary after April 1, are eligible for a
prorated bonus based on the bonus opportunity for the time in each position,
salary and plan. Note: Eligibility requirements must be met in the applicable
plan to receive a bonus from that plan.




 

Example:

Analyst from February 2—June 12 = 4/12 based on analyst bonus opportunity and
analyst salary

Sr. Analyst from June 13—January 30 = 8/12 based on sr. analyst bonus
opportunity and sr. analyst salary

 




REHIRED EMPLOYEES

Employees who leave the Company and are rehired during the same fiscal year will
be bonus eligible from the date of rehire unless rehired within 30 days from the
date of termination.  Service will be bridged for persons who are away from the
Company less than 30 days.  Persons who are rehired after 30 days forfeit any
bonus amount earned during the fiscal year prior to termination.




BONUS PAYOUT

To allow time for accounting and administrative handling, bonuses will be paid
as soon as administratively possible, but no later than April 15.







The IRS considers incentive payments as supplemental wages. In accordance with
IRS guidelines, Dollar General will withhold federal income taxes at the
supplemental rate (currently established at 25%). In addition, this payment will
be subject to applicable social security, Medicare, state and local taxes.
 Voluntary deductions (e.g. health insurance, 401k, etc. will not be deducted
from this amount. Where required by law, specific garnishments (e.g., child
support) may be deducted, as appropriate, from this amount. Certain state laws
require incentive payments be held for up to 30 days after the check date
pending review of applicable child support garnishments. After the Company
receives notification for the state child support agencies regarding whether
part of all of the impacted employee’s incentive payment should be paid toward
child support, the Company will pay any remaining incentive funds with the next
regular payroll.

 














Dollar General reserves the right to adjust, amend or suspend the Teamshare
program at any time,

including, but not limited to, unforeseen events.


